AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT BETWEEN AND EASTMAN CHEMICAL COMPANY AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT 1. Certain Definitions 150 2. Change in Control 150 3. Employment Period 151 4. Terms of Employment 152 (a)Position and Duties 152 (b)Compensation 152 5. Termination of Employment 153 (a)Death, Retirement or Disability 153 (b)Cause 153 (c)Good Reason 154 (d)Notice of Termination 155 (e)Date of Termination 155 6. Obligations of the Company upon Termination 155 (a)Termination by Executive for Good Reason; Termination by the Company other than for Cause or Disability 155 (b)Death, Disability or Retirement 157 (c)Cause; Other than for Good Reason 157 7. Non-exclusivity of Rights 157 8. Full Settlement; No Mitigation 157 9. Costs of Enforcement 157 10. Certain Additional Payments by the Company 158 11. Confidential Information 160 12. Arbitration 160 13. Successors 161 14. Code Section 409A 161 15. Miscellaneous 162 (a)Governing Law 162 (b)Captions 162 (c)Amendments 162 (d)Notices 162 (e)Severability 163 (f)Withholding 163 (g)Waivers 163 (h)Status Before and After Effective Date 163 (i)Indemnification 163 (j)Related Agreements 163 (k)Action by the Company or the Board 163 (l)Counterparts 163 149 AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT THIS AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (this “Agreement”) is entered into by and between Eastman
